There were two separate and distinct verdicts and two separate and distinct judgments rendered in this case, one for $2,500. in favor of Mary Lee Clark and the other for $500. in favor of Oscar Clark. They were separately *Page 606 
entered on the same day for separate causes of action set forth in one and the same declaration as permitted by the statute. The writ of error is directed to one judgment "in a certain cause which is in our said Circuit Court before you, between Oscar Clark and Mary Lee Clark, by her husband, next friend, Oscar Clark, as plaintiffs, and Mary E. Parrish, a feme sole, operating and doing business under the name of Victoria Hospital, as defendant." It is impossible to say to which of the judgments this writ of error is directed. It is expressly directed to a single judgment, whereas there were two judgments referred to in the writ of error. It seems to me therefore, that this court has never acquired jurisdiction of either judgment and that the writ of error should be dismissed, rather than affirmed.